 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                               No. 2:18-cv-3217 WBS KJN P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    COLUSA COUNTY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. Plaintiff seeks relief pursuant to

18   42 U.S.C. § 1983, and is proceeding in forma pauperis. This proceeding was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302. Plaintiff’s amended complaint is now

20   before the court.

21          As plaintiff was previously informed, the court is required to screen complaints brought

22   by prisoners seeking relief against a governmental entity or officer or employee of a

23   governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

24   thereof if the prisoner has raised claims that are legally “frivolous or malicious,” that fail to state

25   a claim upon which relief may be granted, or that seek monetary relief from a defendant who is

26   immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

27          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                         1
 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 3   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 4   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 5   Cir. 1989); Franklin, 745 F.2d at 1227.

 6          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon

 7   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in

 8   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467

 9   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt

10   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under

11   this standard, the court must accept as true the allegations of the complaint in question, Hosp.

12   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light

13   most favorable to the plaintiff, and resolve all doubts in the plaintiff's favor, Jenkins v.

14   McKeithen, 395 U.S. 411, 421 (1969).

15          The Civil Rights Act under which this action was filed provides as follows:

16                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
17                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
18                  or other proper proceeding for redress.
19   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

20   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
21   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

22   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

23   § 1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

24   an act which he is legally required to do that causes the deprivation of which complaint is made.”

25   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

26          In his amended complaint, plaintiff named as defendants Albert Smith, plaintiff’s court-
27   appointed counsel in criminal proceedings held in the Colusa County Superior Court, and Jeffrey

28   A. Thompson, Judge of the Colusa County Superior Court. Plaintiff alleges that he suffered
                                                          2
 1   various errors in criminal proceedings in Colusa County during defendant Smith’s representation

 2   of plaintiff, and claims defendant Thompson denied plaintiff’s Marsden motion in plaintiff’s

 3   criminal case CR58243. (ECF No. 12 at 6.) Such allegations fail to state a claim under § 1983

 4   for the following reasons.

 5           First, plaintiff may not maintain a § 1983 action to recover damages for “harm caused by

 6   actions whose unlawfulness would render [his] conviction or sentence invalid” when his sentence

 7   and conviction have not previously been reversed, expunged, declared invalid, or called into

 8   question upon issuance of a writ of habeas corpus by a federal court. Heck v. Humphrey, 512

 9   U.S. 477, 486-87 (1994). Thus, in situations where the plaintiff’s success on the § 1983 action

10   would necessarily imply the invalidity of his underlying conviction or sentence, he must first

11   demonstrate he has received a “favorable termination” of his criminal conviction through a

12   reversal or similar court action. Id. Plaintiff has not done so. Plaintiff’s claims should be raised,

13   if at all, in a habeas proceeding.

14           Second, none of the defendants named in this action are appropriate. Plaintiff cannot state

15   a viable section 1983 claim against his appointed criminal defense attorney. “[A] public defender

16   does not act under color of state law when performing a lawyer’s traditional functions as counsel

17   to a defendant in a criminal proceeding.” See Polk County v. Dodson, 454 U.S. 312, 325 (1981).

18   Furthermore, any potential claim for legal malpractice does not come within the jurisdiction of

19   the federal courts. Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).

20           As to Judge Thompson, as a general rule judicial immunity bars claims against a state
21   court judge for actions related to the judicial process. See In re Castillo, 297 F.3d 940, 947 (9th

22   Cir. 2002); Wolfe v. Strankman, 392 F.3d 358, 366 (9th Cir. 2004) (section 1983 “contemplates

23   judicial immunity from suit for injunctive relief for acts taken in a judicial capacity”); Schucker v.

24   Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988) (per curiam) (judges are also absolutely immune

25   from damage actions for judicial acts taken within the jurisdiction of their courts). Here, plaintiff

26   alleges that Judge Thompson denied plaintiff’s Marsden motion, an act related to the judicial
27   process, and well within the state court’s jurisdiction.

28   ////
                                                        3
 1             The undersigned finds none of plaintiff’s putative claims cognizable under § 1983, and

 2   therefore concludes that amendment of the complaint would be futile. The court has determined

 3   that plaintiff is unable to allege any facts, based upon the circumstances he challenges, that would

 4   state a cognizable claim. “A district court may deny leave to amend when amendment would be

 5   futile.” Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013); accord Lopez v. Smith, 203

 6   F.3d 1122, 1129 (9th Cir. 2000) (“Courts are not required to grant leave to amend if a complaint

 7   lacks merit entirely.”).

 8             In accordance with the above, IT IS HEREBY RECOMMENDED that:

 9             1. The complaint be dismissed without leave to amend for failure to state a cognizable

10   claim; and

11             2. The Clerk of the Court be directed to close this case.

12             These findings and recommendations are submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

14   after being served with these findings and recommendations, plaintiff may file written objections

15   with the court and serve a copy on all parties. Such a document should be captioned

16   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

17   failure to file objections within the specified time may waive the right to appeal the District

18   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19   Dated: March 22, 2019

20
21
     /azev3217.56
22

23

24

25

26
27

28
                                                         4
